(Por la Corte, a propuesta del
Juez Presidente Sr. del-Toro.)
Por, cuanto, acusado Manuel Ralat como autor de un, delito de acometimiento y agresión grave fué condenado por la Corte de Dis-trito de Ponce, en apelación, a un mes de cárcel, y no conforme apeló para ante esta Corte ■ Suprema señalando como único error el come-tido a s‘ú juicio por la corte de distrito al apreeiar la prueba; y
*986Poe cuanto, examinada dicha prueba a la luz de los alegatos de ambas partes, el tribunal la encuentra suficiente para sostener la sentencia recurrida;
Poe tanto, se declara .sin lugar el recurso y se confirma la sen-tencia apelada que dictó la Corte de Distrito de Ponce el 12 de fe-brero de 1936.
Los Jueces Asociados señores Wolf y Córdova Divila no intervinieron.